DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon (US 2015/0040929). 
Hon shows the structure claimed including a cartridge comprising a housing (22) with an outer surface and an inner surface, a reservoir configured to contain a pre-vapor formulation (36) and is at least partially defined by the inner surface, a transverse end wall of the housing at a first end of the housing wherein the transvers end wall includes at least one outlet (32), at least one air passage (44) that extends between the outer surface and the inner surface, an opening in a second end of the housing where a . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hon (US 2015/0040929) in view of Banerjee et al (US 2005/0016549).
Hon shows the structure claimed except for the reservoir that contains about 400-1000 microliters of the pre-vapor formulation.
Banerjee shows it is known to provide a vapor heat chamber that contains about 100-1200 microliters of solution for vaporizing devices. Also, see para [0101].
In view of Banerjee, it would have been obvious to one of ordinary skill in the art to adapt the reservoir of Hon having the claimed amount of the pre-vapor formulation or any other suitable amount for an effective and suitable amount for the use of a vaping device as known in the art.
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US 2015/0040929) in view of Tucker et al (US 2013/00192623). 
Hon shows the structure claimed except for the air passage including eight air passages spaced substantially uniformly around the housing. 
Tucker shows a housing with a plurality of air openings defining a plurality of air passages including eight passages as illustrated in Figures 2 and 3.
In view of Tucker, it would have been obvious to one of ordinary skill in the art to adapt Hon with a plurality of air passages including eight air passages that are spaced uniformly around the housing to allow air to effectively flow thru the housing that enhance the flow of the vaporized pre-vapor formulation to the user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,278,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of Patent ‘424 recites the elements of the present application including a housing with an outer surface and an inner surface, a reservoir that is partially defined by the inner surface and containing a pre-vapor formulation, a transverse end wall with . 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SANG Y PAIK/Primary Examiner, Art Unit 3761